DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinevich U.S. Patent Application Publication No. US 2017/0104522 A1 in view of FALCONER U.S. Patent Application Publication No. US 2002/0070784 A1.

Regarding claim 1, Zinevich discloses a time-domain reflectometer (in para. [0036], FIG. 5 discloses the time domain reflectometer), comprising: a transceiver configured to (in para. [0048], FIG. 1 discloses a TDR meter 101) transmit a first ranging signal over a cable (in para. [0048] and FIG. 1, in TDR meter 101, a probe signal 123 is generated by a probe signal transmitter 113 and being transmitted over coaxial cable trunk line 127); in response to transmitting the first ranging signal, receive, over the cable, a first response signal having a peak associated with an impedance mismatch present on the cable resulting from a device presenting a first impedance (in para. [0053] and FIG. 1, probe signal 123 travels to a mismatched tap 109, which causes a reflected probe signal 124 to be generated, and reflected probe signal 124 travels back to amp 107. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118. Furthermore, because a cable modem (shown in FIG. 1) transmits signal in the upstream frequency band, the cable modem presents an impedance over cable 127 in FIG. 1).
Zinevich, however, does not expressly disclose that the “device presents a first impedance on the cable that is lower than a second impedance of the cable” as set forth in the application claim.
In para. [0003], Zinevich discloses apparatus and methods for detecting and locating linear impairments such as, but not limited to, impedance mismatches causing micro-reflections in a coaxial cable plant of an HFC network. FALCONER teachings are in the same field of endeavor. In para. [0027] and in FIG. 1d, low impedance at a driver relative to the impedance of line 113 causes impedance mismatches. In para. [0003], FALCONER discloses multiple reflections due to impedance mismatches at the driver-transmission line interface and the receiver-transmission line interface(s) can cause errors in decoding the signal received at the receiver. In view of that, because Zinevich teaches a method of detecting and locating linear impairments such as, but not limited to, impedance mismatches causing micro-reflections in a coaxial cable plan, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Zinevich teachings cab be modified to implement the driver as taught in FALCONER invention. The motivation for the modification is that FALCONER discloses impedance mismatches on the cable caused by low impedance at a driver relative to the impedance of cable 127.
Zinevich further discloses the step of transmitting the first ranging signal over the cable (as discussed above, a narrow band test signal is transmitted (e.g., from TDR 101) in the coaxial cable portion of the HFC network from a first test point (FIG. 1), at an initial transmit level and in the guard band (to avoid interference in the upstream and downstream bands); in response to transmitting the first ranging signal, receiving, over the cable, a first response signal having a peak associated with an impedance mismatch present on the cable resulting from the device presenting the first impedance on the cable (in para. [0053] and FIG. 1, probe signal 123 travels to a mismatched tap 109, which causes a reflected probe signal 124 to be generated, and reflected probe signal 124 travels back to amp 107. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118) and determining, based on the first response signal, a distance between the time-domain reflectometer and the device (in para. [0029], Zinevich further discloses the step of detecting the linear impairment from the accumulated reflected probe signals and estimating a time delay between transmission of the probe signals in step (a) and reception of the reflected probe signals in step (b); and (g) estimating the distance to the linear impairment from the time delay estimated in step (f)).
Zinevich further discloses the step of outputting data representative of the first response signal (in para. [0053], Zinevich further discloses the output response of matched filter 116 may be displayed on a display 119, from which a user can read the level and time delay of reflected probe signal 124 and a distance to mismatched tap 109). 
Zinevich further discloses a processor configured to (in para. [0060], Zinevich FIG. 5 discloses a microprocessor 513) determine a time when to transmit the first ranging signal over a cable based at least in part on when a device presents a first impedance on the cable (in para. [0078], Zinevich discloses, in FIG. 10, a method 1000 in which in the HFC network under test, because the upstream frequency band is separated from a downstream frequency band by a guard band, in a first step 1002 of method 1000, a narrow band test signal is transmitted (e.g., from TDR 101) in the coaxial cable portion of the HFC network from a first test point (FIG. 1), at an initial transmit level and in the guard band (to avoid interference in the upstream and downstream bands. The foregoing teaching is interpreted as the TDR 101 determines when to transmit a narrow band test signal in the guard band that separates the upstream frequency band and a downstream frequency band. Furthermore, because a cable modem (shown in FIG. 1) transmits signal in the upstream frequency band, the cable modem presents an impedance over cable 127 in FIG. 1); output, based on the time when to transmit the first ranging signal, a command instructing the transceiver to transmit the first ranging signal (as discussed above, a narrow band test signal is transmitted (e.g., from TDR 101) in the coaxial cable portion of the HFC network from a first test point (FIG. 1), at an initial transmit level and in the guard band (to avoid interference in the upstream and downstream bands); receive the data representative of the first response signal (in para. [0053] and FIG. 1, probe signal 123 travels to a mismatched tap 109, which causes a reflected probe signal 124 to be generated, and reflected probe signal 124 travels back to amp 107. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118); determining, based on the data representative of the first response signal, a distance between the time-domain reflectometer and the device (in para. [0029], Zinevich further discloses the step of detecting the linear impairment from the accumulated reflected probe signals and estimating a time delay between transmission of the probe signals in step (a) and reception of the reflected probe signals in step (b); and (g) estimating the distance to the linear impairment from the time delay estimated in step (f)); output data representative of the distance (in para. [0053], Zinevich further discloses the output response of matched filter 116 may be displayed on a display 119, from which a user can read the level and time delay of reflected probe signal 124 and a distance to mismatched tap 109). 

Regarding claim 4, in addition to claim 1 rejection, Zinevich further discloses wherein the first ranging signal is a sequence that is a pseudo random sequence or a maximum length sequence (in para. [0034], FIGS. 3A shows a CW calibration or test signal which is a maximum length sequence).

Regarding claim 5, in addition to claim 4 rejection, Zinevich further discloses the processor is configured to perform correlation on the first response signal to produce a correlation signal; and determine the distance between the time-domain reflectometer and the device based on the correlation signal” (in para. [0053] Returning to FIG. 1, probe signal 123 travels to a mismatched tap 109, which causes a reflected probe signal 124 to be generated, and reflected probe signal 124 travels back to amp 107. Reflected probe signal 124 is received at Rx port 106 of TDR meter 101 and then digitized at ADC 117. Digital samples of reflected probe signal 124 are transferred from ADC 117 to a matched filter 116. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118. The output response, corresponding to the claimed correlation signal, of matched filter 116 may be displayed on a display 119, from which a user can read the level and time delay of reflected probe signal 124 and a distance to mismatched tap 109. In view of that, the distance is determined based on the output response of matched filter 116; and matched filter 116 performs correlation on the reflected probe signal 124, corresponding to the claimed first response signal).

Regarding claim 6, in addition to claim 5 rejection, Zinevich further discloses wherein the processor is configured to determine the distance between the time-domain reflectometer and the device based on the correlation signal by at least identifying a peak in the correlation signal and a time instance associated with the peak; and determining the distance based on the time instance associated with the peak (as discussed in claim 5 rejection, in para. [0053], a peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118. The output response, corresponding to the claimed correlation signal, of matched filter 116 may be displayed on a display 119, from which a user can read the level and time delay of reflected probe signal 124 and a distance to mismatched tap 109).

Regarding claim 7, in addition to claim 5 rejection, Zinevich further discloses the processor is configured to obtain one or more other correlation signals by performing respective one or more correlations on one or more other response signals (as discussed in claim 13 rejection, in para. [0053] and FIG. 1, reflected probe signal 124 is received at Rx port 106 of TDR meter 101 and then digitized at ADC 117. Digital samples of reflected probe signal 124 are transferred from ADC 117 to a matched filter 116. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118),
obtain a function of the correlation signal and the one or more other correlation signals (in para. [0037], FIG. 6 is an amplitude-versus-time delay plot representing the output of a matched filter in the TDR meter of FIG. 5, illustrating a detection of an impairment (602) and an estimation of a time delay associated with the impairment. In view of that, the amplitude-versus-time delay plot corresponds to the claimed function of the correlation signal); and determine the distance between the time-domain reflectometer and the device based on the function of the correlation signal and the one or more other correlation signals (in para. [0027] and FIG. 1, Zinevich further discloses the accumulator 510 (shown in FIG. 5) coherently accumulates only those reflected probe signals that are received during receiving intervals substantially free of the burst signals. The probe signal detector detects the linear impairment from the accumulated reflected probe signals and estimates a time delay between transmission of the probe signals by the probe signal transmitter and reception of the reflected probe signals by the receiver. A distance to the linear impairment is estimated from the time delay).

Regarding claim 8, in addition to claim 7 rejection, Zinevich further discloses wherein the function is an average of the correlation signal and the one or more other correlation signals or a sum of the correlation signal and the one or more other correlation signals (as discussed in claim 7 rejection, in para. [0027] and FIG. 1, Zinevich further discloses the accumulator 510 (shown in FIG. 5) coherently accumulates only those reflected probe signals that are received during receiving intervals substantially free of the burst signals. The probe signal detector detects the linear impairment from the accumulated reflected probe signals and estimates a time delay between transmission of the probe signals by the probe signal transmitter and reception of the reflected probe signals by the receiver. In view of that, the accumulator 510 performs time averaging on the reflected probe signals before sending them to the matched filter 512 for outputting FIG. 6 amplitude-versus-time delay plot).

Regarding claim 9, Zinevich discloses a method (in para. [0040], FIG. 9 discloses a method of for locating a linear impairment in a coaxial cable portion of an HFC network), comprising:
determining, by a time-domain reflectometer (in para. [0049], FIG. 1 discloses a  time domain reflectometry (TDR) 101) a time when to transmit a first ranging signal over a cable based at least in part on when a device presents a first impedance on the cable (in para. [0078], Zinevich discloses, in FIG. 10, a method 1000 in which in the HFC network under test, because the upstream frequency band is separated from a downstream frequency band by a guard band, in a first step 1002 of method 1000, a narrow band test signal is transmitted (e.g., from TDR 101) in the coaxial cable portion of the HFC network from a first test point (FIG. 1), at an initial transmit level and in the guard band (to avoid interference in the upstream and downstream bands. The foregoing teaching is interpreted as the TDR 101 determines when to transmit a narrow band test signal in the guard band that separates the upstream frequency band and a downstream frequency band. Furthermore, because a cable modem (shown in FIG. 1) transmits signal in the upstream frequency band, the cable modem presents an impedance over cable 127 in FIG. 1).
Zinevich, however, does not expressly disclose that the “device presents a first impedance on the cable that is lower than a second impedance of the cable” as set forth in the application claim.
In para. [0003], Zinevich discloses apparatus and methods for detecting and locating linear impairments such as, but not limited to, impedance mismatches causing micro-reflections in a coaxial cable plant of an HFC network. FALCONER teachings are in the same field of endeavor. In para. [0027] and in FIG. 1d, low impedance at a driver relative to the impedance of line 113 causes impedance mismatches. In para. [0003], FALCONER discloses multiple reflections due to impedance mismatches at the driver-transmission line interface and the receiver-transmission line interface(s) can cause errors in decoding the signal received at the receiver. In view of that, because Zinevich teaches a method of detecting and locating linear impairments such as, but not limited to, impedance mismatches causing micro-reflections in a coaxial cable plan, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Zinevich teachings cab be modified to implement the driver as taught in FALCONER invention. The motivation for the modification is that FALCONER discloses impedance mismatches on the cable caused by low impedance at a driver relative to the impedance of cable 127.
Zinevich further discloses the step of transmitting the first ranging signal over the cable (as discussed above, a narrow band test signal is transmitted (e.g., from TDR 101) in the coaxial cable portion of the HFC network from a first test point (FIG. 1), at an initial transmit level and in the guard band (to avoid interference in the upstream and downstream bands); in response to transmitting the first ranging signal, receiving, over the cable, a first response signal having a peak associated with an impedance mismatch present on the cable resulting from the device presenting the first impedance on the cable (in para. [0053] and FIG. 1, probe signal 123 travels to a mismatched tap 109, which causes a reflected probe signal 124 to be generated, and reflected probe signal 124 travels back to amp 107. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118) and determining, based on the first response signal, a distance between the time-domain reflectometer and the device (in para. [0029], Zinevich further discloses the step of detecting the linear impairment from the accumulated reflected probe signals and estimating a time delay between transmission of the probe signals in step (a) and reception of the reflected probe signals in step (b); and (g) estimating the distance to the linear impairment from the time delay estimated in step (f)).

Regarding claim 12, in addition to claim 9 rejection, Zinevich further discloses wherein the first ranging signal is a sequence that is a pseudo random sequence or a maximum length sequence (in para. [0034], FIGS. 3A shows a CW calibration or test signal which is a maximum length sequence).

Regarding claim 13, in addition to claim 12 rejection, Zinevich further discloses the step of “performing correlation on the first response signal to produce a correlation signal; and determining the distance between the time-domain reflectometer and the device based on the correlation signal” (in para. [0053] Returning to FIG. 1, probe signal 123 travels to a mismatched tap 109, which causes a reflected probe signal 124 to be generated, and reflected probe signal 124 travels back to amp 107. Reflected probe signal 124 is received at Rx port 106 of TDR meter 101 and then digitized at ADC 117. Digital samples of reflected probe signal 124 are transferred from ADC 117 to a matched filter 116. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118. The output response, corresponding to the claimed correlation signal, of matched filter 116 may be displayed on a display 119, from which a user can read the level and time delay of reflected probe signal 124 and a distance to mismatched tap 109. In view of that, the distance is determined based on the output response of matched filter 116; and matched filter 116 performs correlation on the reflected probe signal 124, corresponding to the claimed first response signal).

Regarding claim 14, in addition to claim 13 rejection, Zinevich further discloses wherein determining the distance between the time-domain reflectometer and the device based on the correlation signal includes: identifying a peak in the correlation signal and a time instance associated with the peak; and determining the distance based on the time instance associated with the peak (as discussed in claim 13 rejection, in para. [0053], a peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118. The output response, corresponding to the claimed correlation signal, of matched filter 116 may be displayed on a display 119, from which a user can read the level and time delay of reflected probe signal 124 and a distance to mismatched tap 109).

Regarding claim 15, in addition to claim 14 rejection, Zinevich further discloses the steps of obtaining one or more other correlation signals by performing respective one or more correlations on one or more other response signals (as discussed in claim 13 rejection, in para. [0053] and FIG. 1, reflected probe signal 124 is received at Rx port 106 of TDR meter 101 and then digitized at ADC 117. Digital samples of reflected probe signal 124 are transferred from ADC 117 to a matched filter 116. A peak in the output response of matched filter 116, representing the reflected probe signal at tap 109, is then detected in a controller 118),
obtaining a function of the correlation signal and the one or more other correlation signals (in para. [0037], FIG. 6 is an amplitude-versus-time delay plot representing the output of a matched filter in the TDR meter of FIG. 5, illustrating a detection of an impairment (602) and an estimation of a time delay associated with the impairment. In view of that, the amplitude-versus-time delay plot corresponds to the claimed function of the correlation signal); and determining the distance between the time-domain reflectometer and the device based on the function of the correlation signal and the one or more other correlation signals (in para. [0027] and FIG. 1, Zinevich further discloses the accumulator 510 (shown in FIG. 5) coherently accumulates only those reflected probe signals that are received during receiving intervals substantially free of the burst signals. The probe signal detector detects the linear impairment from the accumulated reflected probe signals and estimates a time delay between transmission of the probe signals by the probe signal transmitter and reception of the reflected probe signals by the receiver. A distance to the linear impairment is estimated from the time delay).
Regarding claim 16, in addition to claim 15 rejection, Zinevich further discloses wherein the function is an average of the correlation signal and the one or more other correlation signals or a sum of the correlation signal and the one or more other correlation signals (as discussed in claim 15 rejection, in para. [0027] and FIG. 1, Zinevich further discloses the accumulator 510 (shown in FIG. 5) coherently accumulates only those reflected probe signals that are received during receiving intervals substantially free of the burst signals. The probe signal detector detects the linear impairment from the accumulated reflected probe signals and estimates a time delay between transmission of the probe signals by the probe signal transmitter and reception of the reflected probe signals by the receiver. In view of that, the accumulator 510 performs time averaging on the reflected probe signals before sending them to the matched filter 512 for outputting FIG. 6 amplitude-versus-time delay plot).

Regarding claim 17, application claim is rejected on the same ground as discussed in claim 16 because of similar scope. Furthermore, in para. [0079], Zinevich further discloses non-transitory computer-readable medium, computer-executable instructions may cause a processor and other associated hardware to perform the aforementioned functions of Zinevich teachings.

Allowable Subject Matter

Claims 2-3, 10-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631